[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
After a hearing in damages the court finds the following:
That as a result of this accident the plaintiff's medical specials to date have been $32,021.02, and her lost wages have been $107,593.32. The court further finds that the plaintiff is still unable to work and may never be able to work in the future. She is still suffering from brain damage which, according to Dr. Robert H. Berland suggests "a relatively permanent situation." She suffered a cerebral concussion, multiple contusions and abrasions, a contusion of the right knee, renal contusion, and a fractured sternum. She has sustained a 5% permanent disability of her cervical spine and a 5% permanent disability of her lumbar back. Her physical and mental suffering have been considerable.
Judgment may enter in favor of the plaintiff for $3,000,000.00 plus costs.
FRANCES ALLEN, SENIOR JUDGE CT Page 4777